OFFICE OF THE ATTORNEY        aLNLRAL   OF TEXAS




Deer   Governorr




            '.wll yo> &asr rendu us a boolslonu
       to   hethr M not the sherlft~aaotions as erl-
       doaoeh~bythe afflduvlt in hlr file allow Gorrr-
       nor GQmis&.'to pay the ruardthat   was author-
       ited by tM'enelosed proolamatlon,Ho. 977."
              The shmiif's afiidavitaooobipwiylng
                                               hi8 olaim OS
the reward      disolo8er   the r0u0hg:

            wn tba afternoonor A-1 llth, A. D.,
       1910, aotlng an inrormationrhishI had re-
       solved, I lest Buumont to go to Kouutse,Texas,
       in an attempt to looateIr,d arrmstThoma8 J.
EonorableBV,Leo O*DaUel - Page Z


      *Red’ Oolenan. I warnaooompanledby J. H.
      Allen, E. T. Poole, BomW F'renoh,Sr. all
      Deputysheriifrin JoffrrsonCounty,Las.
      Sh8a I rraohedKountxe I ukad Yr. MU.@8
      Jordan sherlrf or din    county to go with
      7;;.”
         ch e
            h o u*her
                 x i th8
                       is
                        ma w
                           na s
                              lup p o Be&
             It la loaatedabout fire miles aouth-
      neet & ths toun of Kountse, andla in tha
      ld@ of the @BlgdUhlokot*.Khan we rmohod

      not in the houm but wn# later
      oonwrlb lboutfittyyarb froprthehours.
      I oallod to him to oome out wifb his hands
      up but,& anmued us wlth a blast or gun
      tire, and WI won foroedto fire for out own
      proteotion,whloh resultedin his deatk."
         It ir the opinion of this drp-srtment
                                             that Sheriff
           under the.raota di8Olmed by his affidavitand
iIlahardaon,
SUQpOXTthgproof, is entltlaato thf3rwmrd offered by y0I.W
Xxoellsncy.
         The relative rl@ts at one oLferi.n&     a reward and
of cm olaimingit are ordlnarllyde.tzrained     by   the law of
oontraot, This Is  es~oolally true  nhere  the oftiobr   la a
plvate prson.   Ths  reward oo.?stltutea  the orier   0s oon-
tmot and the ~erformanoeof the thiJl&    to be rmarded oon-
atltuteathe aooeptanoe. 0rdlnully, the one olaimlngthe
reward offeredby a privatepersonwodd have to Imow of
the   offer   beZore   Ll.8 pertomanoe   of service    oould   m   oon-
struedas M aooeptanoeof the offer.
          Miere, however,tha reward la by virtue of a
statute,or what is the atunet>Ang in legal effeot 1s
one offeredby the Gcwsmor ~?X~UUL~to lawful authority,
it is not so definitelya oontraot.  It does of ?~oursa,
oontainn6ny 0s the elementsof a oxitraot,      wltt
respeot to the requirementsof a prwio~ kxmwled~~0s
                                                       iut
the orru, the mile and betterreason, we think,  m-m not
to require such previousknowledge.
              In Broadmx vs.     Ledbetter,   (Tax.)   99 9. W.    llll,
the Supreme     Court said:
HonorableY. Loo OWaalol, Pago S


          Vhil8 W@ham mm M luah diatlnotlm




     oltlsoaaustari8o      froma    ooatrriot bind-
     hia to pay**

          This l.an@a$opoarlblyla a diotum,nevertheless
it ban boon puotodand rollw8d by the supron court or
Nevhdo in Smith ‘Ia. State, Ibl Pao. 6%
          uorearer, we aaawus the *sot to be that sheriff
3lohudnon did know of the r8waH aad aou&ht to make tho
arrest.beoauae thoraof,
          Xhathar tha reward offoradby a private perom
or by %he covernmsnt lt0eir,nevarthelosa bsrareone oan
olakn the reward, he mat havr oo plied ac leaat aubetantlal-
ly with ths terma and oonditlcmaof tha offer. (See 30 Tax.
Jur. p* 967 1 6)
          The questionreours there&r0 whether or n&
Shari** Rlohardaanhas oompllad substantially
                                           with tha
offer by the Governor.
         T&s offer oantafnod in the proolamation       was
*for lnformatlonleadingto the uroot, dOliY8ry         and oon-
viotlon0s aald T..J. 'Red' coioni~3to tho sharr         or Bar-
din county,   Tens,   inside      door 0s ssAd oounty w
                               the jail
whore&a,Goldmanwas novu arrested,   doUrorod or oonv i ot-
ed; but on tha oolltrary,
                        was klllsdwhile roslatlngarrest.
          whetheror not there W been a nubstantlal oom-
pliano8 with the offor 0s tha rowarE cm the part 0s tho
aharlii,la a amst lntereatlagquo+ion, and on0 that has
never arlaea in tho oourta of this Stats, but 600s lgpeu
to hue been dooided by the supremeCourt or Nevada in
smith vsb State, etapaw It la thsro   aaldr
          @The taot upon whiah tha looond quastlan
     must k deteminod has no pm1101 ia the re-
Xonomblo a. Lao OWenloL - PagO 4


    ported oases, and
    fo ra r ule
              wh lo h
                         yetwethink
                     la lpplloablognoodat    oxl8ts
                                    o the fasts or
    thla oau* The orru ‘or the romrd w      *far
    the urootand ooavlotl~ or the puooa or por-
    mana gdlty 0s the mudor or Hury CIplbron ti
    three L’a8oolatoa~~ There was arlthor arrest
    nor 00nvlotl0a,for uao roema that the     r sons
     * ullty   0s the audd   wo~o all   kiuod   w r lb   n-
    a & tlng         The p&roono ocmpoalngthapoaae
               arrort.
    wue authorizedto make an arrest of the murder-
    erae ROT. Laws, I 8964.   The taking of the Urea
    of the murderers, whllo realoting   arrest by roroe
    of arm8, was aleo urtliiablb,     Rot, IAWS, II
    6396, 6397,  X6 said In the notes to the oaae of
                        County,auprar ‘In oonstru-
    Xlklne vD .iiiipandotte
    ing rewardsofm?ed for arrest and corn--lotion,
    the oourtshave been lnoUned tt look dth dia-
    tator on a too teohnleal5nterpretatAoz    of the
    ward “oonviotlon.“’46 L*R.A..(N.3.)664.
          *The audor of the note also saysa ‘one
    rho offers a r&ward for the p&ertormanoeor a
    certainocrvloemay presorlbeany tQrzs he map
    wish, but, as erperlenoe h&a ahcm that many
    personaue prof’uae   In thler promlseamd slow
    In aeethg them, and are lnollzedto take advan-
    tage of m&r8 teohhloalltleain order to avoid
    oarrylng out their end of the agreement,ooiirts
    have often,as In Xlklna ve ;iyendotto Gounty,
    held that lubat&ntlaLoompliano~with the terms
    la auffiolent,espeol&Uy where a literalocm-
    pllanoowould be lmposslble.*
           ‘The 3Upm CO& Of COmOOtiOUt in RO
    Xelly, 39 Cohn* 159, held: ‘That the atatuta
    ought to reoelrean ec,ultabl&,  not a atrlot
    or toohniool,oo~~truotlon,   and thit, so con-
    strued    tht:petltlonzrwaa Salrip within Its
    provl&na*     and e:;tltled
                              to the reward.
          “In hsakell v. Davldmn, 91 Yie,4S, 42
     I,.R. A. 155, 64 AJi.St. Rep. 954, 40 rt1.
     330, It uaa held: ‘An offer 0s a reward for
     &the arrest aad ooxvaotlon&of en offender o&h-
     not be taken literally.*
Honorablrii.Loo O'DanIOl- Pa@ 5


         -0 O&SO .0r bt0s04 V* sta0, x83 nr.
    492 56 3. iv.985, Is anala us to tho on0
    at L.     It was thoroinho1r I ‘Plaintiff
    IS 0situd    to a reword 0rrorod by tfu gofer-
    nor   r0r   the   rrre8t   or   a   tugitir0   d   hi8   d0-
    llrory to tho allsr, thowh in w      tho
    arrost ho mun a06 ths fueltlro10 @at ho
    ~~o~foro ho oould be dollvorodto tho
     &
           '3 the oase at bar the arrest and aonr
    dd.0n    0r tho parsonsr0r whoa the reward
    was offorodwas rondorodi~possIbloby roaaon
     or thoIr being kiLlodwhllo rosIstIngarrost.
    'Tholrkilling,in the manner    dotaIlo4 In tho
     hgrood statemoatof raots,   was justlrlablo,
     and o ratod as a lawfuloxauso for non-
     0omplclloe with the Sull cond.ItIonsof tho
     rowarb,  It Is OUT oanoluslonthat thoro has
     been shown a substantial  oompilanoowith the
     oomlItIonsof the reward,and tho respondants
     are entitledto rooovor.~
          ireaonour In the reasoningand oonolusionof the
Xeva4a aqmxne Court. It Is our opinion that Lr, Rlohard-
son has oorreotlysunmarlzedthe mttor in his letter of
olaim,a8 r0u0w8:
            "IIIVieN Of the fOregOi~  r~iat8 Wo fOei
       that we have saved the State of Texas quit0 a sum
       of money In oxoess of your roward, and at tho
       8aii0time furthered the lnterostor woloty."
         xn judlalallanguagewe think the 8horirr has
substant
       Wllg oomplledwith tho terms of the Governom*s
groolam&Ion oiteriq the reword,and that he is entitled
to reoelvo the same.
                                                   Vary truly yours
                                            ATTOiWEY -L             OF TDAS

                                             BY
09-m                                                               Assisteat

APPRQV'LD
        Jm 11, 1940                          AiTROVED
/I/ oorald C* MsDn                           O?INxOKCWXITTXZ
ATTOlfNET
        W!JWbU OF TEXAS                      By /sj BeW.B.,Chairman